OPINION
BARRY, Circuit Judge.
Winston Vitiello entered a plea of guilty pursuant to a plea agreement with the United States and was sentenced in accordance with the Sentencing Guidelines. The only issues raised by either party relate to the District Court’s interpretation and application of the Sentencing Guidelines. In the wake of the Supreme Court’s decision in United States v. Booker, — U.S.-, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), this Court has determined that sentencing issues are best determined by the District Court in the first instance. Accordingly, although we will affirm the conviction, we will vacate the sentence and remand for resentencing in accordance with Booker.